DETAILED ACTION
	Claims 1, 5, 8-14 and 33-52 are present.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.

Specification
The disclosure is objected to because of the following informalities:
MPEP 2422.03(I) provides the following:
The Office strongly suggests filing the sequence listing required by 37 CFR 1.821(c) as a text file via EFS-Web. If a new application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP § 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.

The electronic file wrapper contains a Sequence Listing filed as a text file. Although a reference to the Sequence Listing is found in the first paragraph of the specification, such paragraph does not contain all of the information required above.

Appropriate correction is required.


Claim Objections
Claims 35 and 36 are objected to because of the following informalities:  
Claim 35 recites “separating dissolved first protease and modified protease from at least part of the solid materials of the fermentation broth.”  Claim 34 recites a “first fermentation broth and a “second fermentation broth.”  Since only the second fermentation broth recited in claim 34 comprises both the first protease and the modified protease, recitation of “the fermentation broth” recited in claim 35 is considered to have antecedent basis in recitation of a second fermentation broth in claim 34.  Regardless, claim 35 should be amended to be in better form by reciting “the second fermentation broth.”  Similarly, “the solid materials” in claim 35 is considered to have antecedent basis in “the protease and modified protease in solid form” as recited in claim 34.
Claim 36, line 9, recites “adjusting pH of the fermentation broth,” line 11 recites “the pH-adjusted mixture,” and line 13 recites “the solids in the mixture.”  Recitation in lines 11 and 13 of “the . . . mixture” is considered to have antecedent basis in the prior recitation of “adjusting pH of the fermentation broth”; as such, no rejection under 35 U.S.C. 112(b) for lack of antecedent basis is made.  However, claim 36 is objected to for not using consistent claim terminology and the claim should be presented in better form by not switching terminology from fermentation broth to “the mixture.”  For example the claims can amended to recite “the fermentation broth mixture.”  
It is noted that recitation of “the solids” in line 13 of claim 36 is considered to have inherent antecedent basis the prior recitation of “at least partially insoluble.”  Similarly, recitation of “the unmodified protease” in line 5 of claim 36 is considered to have proper antecedent basis in “a modified protease of a protease” as recited in line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-35 and 41-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
“The failure to meet the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations, or to alter a numerical range limitation or to use claim language which is not synonymous with the terminology used in the original disclosure. To comply with the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, para. 1, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, or 365(c), each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. See MPEP § 2163 for examination guidelines pertaining to the written description requirement.” MPEP 2163.05.
“A claim that omits an element which applicant describes as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement. See Gentry Gallery, 134 F.3d at 1480, 45 USPQ2d at 1503; In re Sus, 306 F.2d 494, 504, 134 USPQ 301, 309 (CCPA 1962) ("[O]ne skilled in this art would not be taught by the written description of the invention in the specification that any ‘aryl or substituted aryl radical’ would be suitable for the purposes of the invention but rather that only certain aryl radicals and certain specifically substituted aryl radicals [i.e., aryl azides] would be suitable for such purposes.") (emphasis in original). Compare In re Peters, 723 F.2d 891, 221 USPQ 952 (Fed. Cir. 1983) (In a reissue application, a claim to a display device was broadened 
The following is considered to be representative of the as-filed specification.  On page 2 of the specification:
In a first aspect the invention relates to a method for purifying a protein product, wherein at least part of the protein has 2-6 histidine residues located on the surface of the protein; in a process comprising the steps of: a. Providing a fermentation broth, b. optionally adjusting the pH to a value below the pKa of the histidine side chain; c. Optionally holding the mixture for a period; and d. Separating the dissolved protein product from at least part of the solid materials from the fermentation broth. 
In a second aspect the invention relates to a recombinant microorganism comprising at least one polynucleotide encoding an protein of interest operably linked to one or more control sequences that direct the production of the protein of interest and at least one polynucleotide encoding a modified protein, which in comparison with the protein of interest is modified to contain 2-6 histidine residues located on the surface of the protein, the modified gene operably linked to one or more control sequences that direct the production of the modified protein. 
In a third aspect the invention relates to a recombinant microorganism comprising at least one polynucleotide encoding an protein of interest operably linked to one or more control sequences that direct the production of the protein of interest and at least one polynucleotide encoding a modified protein, which in comparison with the protein of interest is modified to contain 2-6 histidine residues located on the surface of the protein, the modified gene operably linked to one or more control sequences that direct the production of the modified protein. 
In a further aspect the invention related to the use of the recombinant microorganism of the second aspect to produce a protein product comprising a protein of interest and a modified protein, which in comparison with the protein of interest has the same amino acid sequence extended C- and/or N-terminally with 2-6 histidine residues.

On page 7 of the specification:

The invention is based on the finding that protein having 2-6 histidines at the surface typically has a high solubility at a pH below the pKa of the histidine side chain, where the histidine side chains or a significant part thereof are positive charged, in comparison with a corresponding protein having same sequence expect for the 2-6 histidines. At a pH value above the pKa of the histidine side chain the histidine side chains are in general uncharged and typically this lead to a lower solubility at this pH.

On page 9 of the specification:
2-6 amino acids having pKa values between the pH value at the end of the fermentation and the low pH value located at the surface of the protein of interest.

As such, the specification describes the addition on the surface of a protein of either 1) 2-6 histidine residues, or 2) 2-6 amino acid residues having a pKa that is apparently less than the pH value of a performed fermentation are critical features as disclosed in the as-filed specification.
In the amendments field on 01/26/2021, independent claim 34 has been amended to remove a requirement for “modifying a protease by inserting 2 to 6 histidine residues as a C- and/or N-terminal extension to the protease” to a broader recitation of “modifying the first protease with a C- and/or N-terminal extension to the first protease.”  That is, claim 34 has been broadened to remove the requirement that a C- and/or N-terminal extension is specifically 2 to 6 histidine residues and is replaced with a recitation of any generic C- and/or N-terminal extension as to broaden the breadth of independent claim 34 with respect to the identity of the C- and/or N-terminal extension wherein such extension can be of any length of any sequence of amino acid residues or even C- and/or N-terminal extensions that are not amino acid residues (e.g. extension with polyethylene glycol).
The specification has been studied; however, no express description of any generic C- and/or N-terminal extension can be found in the as-filed specification.  Rather, as discussed above, the specification discusses the criticality to the invention of an extension being specifically 2-6 amino acid residues that are either 1) specifically histidine, or 2) have a pKa that is between the pH at the end of a fermentation and an unspecified low pH that is presumed to be a pH less than the pH at the end of fermentation.  It is noted that the imidazole side chain of histidine is commonly understood in the art as having a pKa of approximately 6.
As discussed by the MPEP cited above, a written description in a specification the “certain aryl radicals and certain specifically substituted aryl radicals [i.e., aryl azides] would be suitable for such purposes” discussed in the specification did not support a recitation of any aryl or substituted aryl radical.  Similarly, the instant specification states that only C- or N-terminal extensions that are specifically 2-6 residues being histidine or having specific pKa in relation to the pH of the fermentation are suitable for the purpose of redissolving a protease in precipitated form.  From this description, the ordinarily skilled artisan 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 36 and 46-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jakobsen et al. (U.S. 2008/0227175 A1) further in view of Raab et al. (U.S. 2015/0232827 A1) (PCT filed 10/3/2013) and Hastrup et al. (EP 0396608 B1).
et al., in the claims, teach the following:
1. A method of solubilizing protease crystals and/or protease precipitate [i.e. proteolytic enzyme] in a fermentation broth [i.e. providing a fermentation broth containing at least some of the protein in solid form] comprising 
a) diluting the fermentation broth 100-2000% (w/w) [i.e. a pretreatment step of dilution];
b) adding a divalent salt; and
c) adjusting the pH value of the fermentation broth to a pH value below pH 5.5 [i.e. adjusting the pH of the fermentation broth to a value below 6.0].
2. The method according to claim 1, wherein the protease crystals and/or the protease precipitate are obtained from a microorganism [i.e. obtained by cultivating a microorganism].
3. The method according to claim 2, wherein the microorganism is a prokaryote or a eukaryote.
4. The method according to claim 2, wherein the prokaryote is a Bacillus cell.
5. The method according to claim 1, wherein the protease is a subtilisin [i.e. a hydrolase or proteolytic enzyme].
6. The method according to claim 1, wherein the fermentation broth is diluted with water.
7. The method according to claim 6, wherein the fermentation broth is diluted with an ultrafiltration permeate.
8. The method according to claim 1, wherein the dilution is performed with a mixture of water and ultrafiltration permeate.
9. The method according to claim 1, wherein the divalent salt is a calcium salt and/or a magnesium salt.
10. The method according to claim 1, wherein the divalent salt is added at a concentration of 0.01-5% relative to the diluted fermentation broth.
11. The method according to claim 1, wherein the pH is adjusted to a pH between 2.0 and 5.0 [i.e. adjusting the pH of the fermentation broth to a value below 6.0 or 5.5].
12. The method according to claim 11, wherein the fermentation broth is adjusted to a pH between 3.0 and 5.0.

14. The method according to claim 1, wherein the fermentation broth has a temperature of from 5° C. to 50° C.
15. The method according to claim 1, wherein additionally one or more other flocculating agents are added to the fermentation broth.
16. The method according to claim 1, wherein step a) and step b) are performed simultaneously.
17. The method according to claim 1, wherein step b) and step c) are performed simultaneously.
18. The method according to claim 1, wherein step c) is performed before step b).
19. A method of solubilizing protease crystals and/or protease precipitate and/or protease bound to cell mass/insolubles in a fermentation broth [i.e. providing a fermentation broth containing at least some of the protein in solid form] comprising 
a) diluting the fermentation broth 100-2000% (w/w);
b) adjusting the pH value of the fermentation broth to a pH value below pH 5.5; and
c) adding a divalent salt, wherein there is a delay of 20 seconds to 60 minutes between step b) and step c) [i.e. holding the mixture of the fermentation broth containing the protein/protease for a period].
20. The method according to claim 1, wherein the conductivity is in the range of from 1 mS/cm to 100 mS/cm after steps a), b), and c).
21. The method according to claim 1, wherein more than 80% of protease crystals and/or protease precipitate and/or protease bound to cell mass/insolubles are solubilized.
Jakobsen et al., para. [0054], directly describes the use of a fermentation broth having a pH of 6.8, where Table 1 of Jakobsen et al. shows that the described protease identical to recited SEQ ID NO: 2 at least partially precipitates in the fermentation broth at pH 6.8.  As such, Jakobsen et al. identifies a protease that precipitates or is known to be at least partially insoluble in a fermentation broth with a pH above 6.0 such protease being an unmodified protease lacking a C- and/or N-terminal extension of 2-6 histidine residues.
et al. directly indicate that the solubility of the protease is higher at lower pH than at the higher pH wherein the protease is at least partly crystalized/precipitated and insoluble.  As such, employment of the physical protease within the methods of Jakobsen et al. requires that the protease is “selected,” where the protease has the property of being at least partially insoluble in a first fermentation broth and is more soluble if and when the pH of the first fermentation both is decreased.
Jakobsen et al., para. [0050], further teach that “the resulting protease may be further isolated by methods known in the art. For example, the protease may be recovered by conventional procedures including, but not limited to, further filtration, e.g., ultra-filtration and micro-filtration, extraction, spray-drying, evaporation, precipitation or crystallization,” which is a step of separating the protein that has dissolved by, for example, filtration.  The preceding is considered to be a description of separating a dissolved protease from at least part of the solids in the fermentation broth as recited in claim 36, paragraph d.
	Embodiments of the protease crystals of the claims of Jakobsen et al. are specifically described to be subtilisin 309 as described in EP 0396608 B1.  Jakobsen et al., para. [0052].   EP 0396608 B1 Table 1(A) indicates that subtilisin 309 is identical to recited SEQ ID NO: 2, which is also known in the art as Savinase™ as evidenced by page 8 of the specification.  Subtilisin 309 (i.e. recited SEQ ID NO: 2) further has over 95% identity with recited SEQ ID NO: 1.
	However, Jakobsen et al. do not teach that the Savinase protein product of recited SEQ ID NO: 2 or protease having over 95% identity to recited SEQ ID NO: 1 having 2-6 histidine residues located on the N- or C-terminus of the protein.
	Raab et al. teach the recombinant production of Savinase in B. subtilis using “vectors with and without a C-terminal His-tag” [i.e. histidine residues added to the surface thereof] fused to the expressed subtilisin of recited SEQ ID NO: 2.  Raab et al., para. [0220].  The constructs for expression in B. subtilis reported in Table 4 of Raab et al. have a 8His tag.  Raab et al., para. [0227] also illustrate constructs using a 6x-His tag. The ordinarily skilled artisan at the time of filing would have readily recognized that the added His-tag can be used to assist in further purification of the subtilisin of SEQ ID NO: 2 or its detection by Western blot with an anti-His antibody as demonstrated in para. [0224] of Raab et al.  
et al. do not teach that the Savinase protein product of recited SEQ ID NO: 2 (also greater than 95% identical to recited SEQ ID NO: 1) has 2-6 histidine residues located on the surface of the protein as a C- or N-terminal extension.  However, Raab et al. directly teach the expression of a protease having recited SEQ ID NO: 2 with a 6x- or 8x-His tag as beneficial for allowing for detection of the protein by immunogenic means.  As such, at the time of filing the ordinarily skilled artisan at the time of filing would have been motivated to modify the embodiments of Jakobsen et al. to recombinantly produce Savinase™/subtilisin 309 having SEQ ID NO: 2 with a 6x- or 8x-His tag located at the surface thereof to achieve the benefits taught by Raab et al. discussed above, those benefits specifically being assistance in purification and detection.
It is noted that independent claim 36 does not require the presence of a protease specifically without a C- and/or N-terminal extension of 2-6 histidine residues.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 36 and 46-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8,828,677 B2 in view of Jakobsen et al. (U.S. 2008/0227175 A1), Raab et al. (U.S. 2015/0232827 A1) (PCT filed 10/3/2013) and Hastrup et al. (EP 0396608 B1). 
U.S. Patent No. 8,828,677 B2 is previously published as Jakobsen et al. (U.S. 2008/0227175 A1).  The rejections under 35 U.S.C. 103 stated above are incorporated herein by reference.
Patented claim 25 recites:
25. A method of solubilizing protease crystals and/or protease precipitate and/or protease bound to cell mass/insolubles in a fermentation broth comprising:
a) providing a fermentation broth with protease crystals and/or protease precipitate and/or protease bound to cell mass/insolubles;
b) diluting the fermentation broth 100-2000% (w/w);
c) adjusting the pH value of the fermentation broth to a pH value below pH 5.5; and
d) adding a divalent salt, wherein there is a delay of 20 seconds to 60 minutes between step c) and step d) [i.e. holding the pH-adjusted fermentation broth for a period], wherein the protease crystals and/or protease precipitate are dissolved into the fermentation broth.
.

Response to arguments
Applicant argues:

    PNG
    media_image1.png
    182
    654
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    256
    658
    media_image2.png
    Greyscale


	“The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” MPEP 2144(IV).  As such, there is no requirement that any reference teach that an effect of 2-6 histidine residues to increase protein solubility.  "The fact that appellant has recognized another advantage which would flow naturally from 
	The rejection sets forth a motivation for combination addition of a histidine tag to aid in purification and/or detection of the protease.

	With regards to unexpected results, applicant argues:
    PNG
    media_image3.png
    314
    659
    media_image3.png
    Greyscale


The burden is on applicant to establish that results are unexpected and significant.  MPEP 716.02(b).  "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992); MPEP 716.02(b).  “An affidavit or declaration under 37 CFR 1.132 [or data from the specification] must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.”  MPEP 716.02(e).  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967); MPEP 716.02(c)(II).  “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’" MPEP 716.02(d).

	The closest prior art of record will not be identical to the claims since otherwise the claims would be anticipated.  As such, the fact that Jakobsen et al. is not directed towards production of a histidine-tagged modified protease is not relevant for determining that Jakobsen et al. is the closest prior art or record.  
	“The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. . . . Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.)." MPEP 716.02(b).  A protease and its histidine-tagged modified form share the same enzymatic activity, in most cases over 99% sequence identity and, as taught by Raab et al., it is well-established in the art to produce a protease with or without a histidine tag with no practical effect on enzymatic activity of the protease.  The practical significance of obtaining a protease with a histidine-tag at a much lower rate or recovery as demonstrated by Jakobsen et al. has not been explained on the record.  For the reasons stated in the prior Office Action, the recovery of protease taught by Jakobsen et al., Table 1, appears to be greater than as demonstrated in the specification, Tables 3-5, such that the results shown in the specification appear to be inferior to Jakobsen et al., Table 1. Again, claims 36 and 46-52 recite the production of a histidine-tagged protease only and not a mixture with the unmodified form.  
	
Allowable Subject Matter
Claims 1, 5, 8-14, 33 and 37-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
et al. wherein Jakobsen et al. teach all of the features of claim 1 except that a fermentation broth in addition to an unmodified protease also contains the same protease modified to have 2-6 histidine residues (i.e. a histidine-tag) as a C- and/or N-terminal extension.  While adding a histidine-tag to is common in the art, as shown by Raab et al., in reconsideration of all of the evidence of record there does not appear to be sufficient motivation to specifically form a precipitated (i.e. in solid form) mixture of two proteases that are otherwise identical except for the presence of 2-6 histidine residues as recited in a modified protease.  “[I]mpermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art.” MPEP 2142.
It is noted that the non-prior art reference Bjerga et al. (A rapid solubility-optimized screening procedure for recombinant subtilisins in E. coli, J. Biotechnol. 222 (2016): 38-46), abstract, discusses the effect of various fusion partners for affecting the solubility of subtilisins and other serine proteases using an “expression vector suite includes six vectors with combinations of maltose-binding protein (MBP) orthe small ubiquitin-related modifier (SUMO) for increased solubility, and polyhistidine tags for down-stream purification.” However, the non-prior art Bjerga et al. reference does not indicate nor suggest provision of a histidine-tagged and untagged/unmodified protease as a mixture in the same fermentation broth such that the same appears not be an approach indicated or suggested in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652